DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 2, 6, 11, 15, 17, 20, 24, 26 and 30 are objected to because of the following informalities:
In claim 2 lines 3, the occurrence of “one or more measurement identities” should be amended to ----“the one or more measurement identities” ---
In claim 6 lines 3, the occurrence of “one or more measurement identities” should be amended to ----“the one or more measurement identities” ---
In claim 11 lines 4, the occurrence of “one or more measurement identities” should be amended to ----“the one or more measurement identities” ---
In claim 15 lines 3-4, the occurrence of “one or more measurement identities” should be amended to ----“the one or more measurement identities” ---
In claim 17 lines 2, the occurrence of “one or more measurement identities” should be amended to ----“the one or more measurement identities” ---
In claim 20 lines 3, the occurrence of “one or more measurement identities” should be amended to ----“the one or more measurement identities” ---
In claim 24 lines 2-3, the occurrence of “one or more measurement identities” should be amended to ----“the one or more measurement identities” ---
In claim 26 lines 4, the occurrence of “one or more measurement identities” should be amended to ----“the one or more measurement identities” ---
In claim 30 lines 3-4, the occurrence of “one or more measurement identities” should be amended to ----“the one or more measurement identities” ---
Appropriate correction is required.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 19-21 and 24 that recite(s) “means for + Ving …” is being treated in accordance with 112 (f) because the function of mean for/unit is modified by the term “configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “mean for/unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “mean for /unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 12 [0035] lines 1-17 of the specification discloses “at UE 120, antennas 252a through 252r may receive the downlink signals from BS 110 and/or other BSs and may provide received signals to demodulators (DEMODs) 254a through 254r, respectively. Each demodulator 254 may condition (e.g., filter, amplify, down-convert, and digitize) a received signal to obtain input samples. Each demodulator 254 may further process the input samples (e.g., for
OFDM) to obtain received symbols. A MIMO detector 256 may obtain received
symbols from all R demodulators 254a through 254r, perform MIMO detection on the
received symbols if applicable, and provide detected symbols. A receive processor 258
may process (e.g., demodulate and decode) the detected symbols, provide decoded data for UE 120 to a data sink 260, and provide decoded control information and system
information to a controller/processor 280. The term "controller/processor" may refer to
one or more controllers, one or more processors, or a combination thereof. A channel
processor may determine a reference signal received power (RSRP) parameter, a
received signal strength indicator (RSSI) parameter, a reference signal received quality
(RSRQ) parameter, and/or a channel quality indicator (CQI) parameter, among other
examples. In some aspects, one or more components of UE 120 may be included in a
housing 284” corresponding to “mean for + Ving”. 
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 10, 16-18, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Orsino et al. [hereinafter as Orsino], US 2022/0132348 A1 in view of Hong et al. [hereinafter as Hong], US 2017/0251389 A1. 
Regarding claim 1, Orsino discloses wherein a method of wireless communication performed by a user equipment (UE) (Fig.1 [0043]-[0044], wireless devices 112-1 through 112-5 are referred to a user equipment (UE) performing a method of wireless communication), comprising:
receiving, from a base station, a quantity configuration indicating one or more
updated measurement parameters for a specific radio access technology (RAT) (Fig.4-5 [0235]-[0240], the UE shall receive quantityConfig/quantity configuration including parameters within VarMeasConfig/updated measurement parameters for each RAT radio access technology and Fig.4-5 [0124]-[0125], the measurement report/ measurement parameters in the quantity configuration defines/specifies the measurement filtering configuration for periodical reporting of that measurement and configured for different measurement quantities and different filter coefficients (i.e., updated measurement parameters) for different RS types and for measurements per cell and per beam associated with the each specific RAT); and
removing, from a measurement report list, only measurement reporting entries for one or more measurement identities that are associated with the specific RAT (Fig.4-5 [0235]-[0240], the UE shall remove the measurement reporting entry for each measId/measurement identities included in the measIdList within VarMeasReportList that are associated with each of RAT).
	Even though Orsino discloses wherein receiving, from a base station, a quantity configuration indicating one or more updated measurement parameters for a specific radio access technology (RAT) but Orsino does not specifically disclose the claim language of “updated measurement parameters”, in the same field of endeavor, Hong teaches wherein receiving, from a base station, a quantity configuration indicating one or more updated measurement parameters for a specific radio access technology (RAT) (Fig.1 [0032], the UE 110 is measuring/receiving signal quality sequentially for all or at least some of the measurement candidates updated in the measurement list/ updated measurement parameters and Fig.1 [0027], the measurement list including candidate frequency for measurement in the UE for specific radio access technology (RAT), the frequency of the at least one RAT different from that of UTRA frequencies, GERAN frequencies, HRPD frequencies).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino to incorporate the teaching of Hong in order to provide for reducing the power consumption.	                                                      	                      	                     	It would have been beneficial to measure signal quality for all or at least some of measurement candidates in the measurement list in the connection mode. According to an example embodiment of the present disclosure, signal quality may be measured sequentially and independent of the measurement period and/or order determined for all or at least some of the measurement candidates updated in the measurement list as taught by Hong to have incorporated in the system of Orsino to provide for a rapid cell selection. (Hong, Fig.1 [0027], Fig.1 [0032] and Fig.1&6 [0043])

Regarding claim 7, Orsino and Hong disclosed all the elements of claim 1 as stated above wherein Orsino further discloses receiving, from the base station, a measurement configuration that indicates one or more triggering conditions to transmit a measurement report, wherein each measurement reporting entry in the measurement report list is associated with a measurement identity for which the one or more triggering conditions are satisfied (Fig.5-6 [0405], the UE is receiving a measConfig/measurement configuration and a measurement report triggered via this configuration, and Fig.5-6 [0420]-[0423], each measurement reporting entry in the measurement report list is associated with a measId/measurement identity for which the NW triggering start of measurements/one or more triggering conditions are satisfied and Fig.9 [0445]-[0446], a measurement configuration that indicates the decision of a delta or full configuration/one or more triggering conditions to transmit a measurement report, each measurement reporting entry in the measurement report list is associated with a measurement identifier).

Regarding claim 8, Orsino and Hong disclosed all the elements of claim 1 as stated above wherein Orsino further discloses the one or more updated measurement parameters indicated in the quantity configuration specify one or more measurement quantities and filtering coefficients for measurements associated with the specific RAT (Fig.4-5 [0124]-[0125], the measurement report/measurement parameters in the quantity configuration defines/specifies the measurement filtering configuration for periodical reporting of that measurement and configured for different measurement quantities and different filter coefficients (i.e., updated measurement parameters) for different RS types and for measurements per cell and per beam associated with the specific RAT).

Regarding claim 9, Orsino and Hong disclosed all the elements of claim 1 as stated above wherein Orsino further discloses performing one or more measurements for the one or more measurement identities that are associated with the specific RAT based at least in part on the one or more updated measurement parameters indicated in the quantity configuration (Fig.4-5 [0124]-[0125], a list of the one or more measurement identities for performing one or more measurements that are associated with the specific RAT based at least in part on the measurement filtering configuration for periodical reporting of that measurement and configured for different measurement quantities and different filter coefficients (i.e., updated measurement parameters) for different RS types and for measurements per cell and per beam).

Regarding claim 10, Orsino discloses wherein a user equipment (UE) for wireless communication (Fig.1 [0043]-[0044], wireless devices 112-1 through 112-5 are referred to a user equipment (UE) for wireless communication), comprising:
a memory (Fig.15 [0560], memory 1504); and one or more processors operatively coupled to the memory (Fig.15 [0560], processors 1502 operatively coupled to the memory 1504), the memory and the one or more processors configured to (Fig.15 [0560], the memory 1504 and the processors 1502 configured to):
receive, from a base station, a quantity configuration indicating one or more updated measurement parameters for a specific radio access technology (RAT) (Fig.4-5 [0235]-[0240], the UE shall receive quantityConfig/quantity configuration including parameters within VarMeasConfig/updated measurement parameters for each RAT radio access technology and Fig.4-5 [0124]-[0125], the measurement report/ measurement parameters in the quantity configuration defines/specifies the measurement filtering configuration for periodical reporting of that measurement and configured for different measurement quantities and different filter coefficients (i.e., updated measurement parameters) for different RS types and for measurements per cell and per beam associated with the each specific RAT); and
remove, from a measurement report list, only measurement reporting entries for one or more measurement identities that are associated with the specific RAT (Fig.4-5 [0235]-[0240], the UE shall remove the measurement reporting entry for each measId/ measurement identities included in the measIdList within VarMeasReportList that are associated with each of RAT).
	Even though Orsino discloses wherein receive, from a base station, a quantity configuration indicating one or more updated measurement parameters for a specific radio access technology (RAT) but Orsino does not specifically disclose the claim language of “updated measurement parameters”, in the same field of endeavor, Hong teaches wherein receive, from a base station, a quantity configuration indicating one or more updated measurement parameters for a specific radio access technology (RAT) (Fig.1 [0032], the UE 110 is measuring/receiving signal quality sequentially for all or at least some of the measurement candidates updated in the measurement list/updated measurement parameters and Fig.1 [0027], the measurement list including candidate frequency for measurement in the UE for specific radio access technology (RAT), the frequency of the at least one RAT different from that of UTRA frequencies, GERAN frequencies, HRPD frequencies). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino to incorporate the teaching of Hong in order to provide for reducing the power consumption.	                                                      	                      	                                             	It would have been beneficial to measure signal quality for all or at least some of measurement candidates in the measurement list in the connection mode. According to an example embodiment of the present disclosure, signal quality may be measured sequentially and independent of the measurement period and/or order determined for all or at least some of the measurement candidates updated in the measurement list as taught by Hong to have incorporated in the system of Orsino to provide for a rapid cell selection. (Hong, Fig.1 [0027], Fig.1 [0032] and Fig.1&6 [0043])

Regarding claim 16, Orsino and Hong disclosed all the elements of claim 10 as stated above wherein Orsino further discloses receiving, from the base station, a measurement configuration that indicates one or more triggering conditions to transmit a measurement report, wherein each measurement reporting entry in the measurement report list is associated with a measurement identity for which the one or more triggering conditions are satisfied (Fig.5-6 [0405], the UE is receiving a measConfig/measurement configuration and a measurement report triggered via this configuration, and Fig.5-6 [0420]-[0423], each measurement reporting entry in the measurement report list is associated with a measId/measurement identity for which the NW triggering start of measurements/one or more triggering conditions are satisfied and Fig.9 [0445]-[0446], a measurement configuration that indicates the decision of a delta or full configuration/one or more triggering conditions to transmit a measurement report, each measurement reporting entry in the measurement report list is associated with a measurement identifier).

Regarding claim 17, Orsino and Hong disclosed all the elements of claim 10 as stated above wherein Orsino further discloses the one or more updated measurement parameters indicated in the quantity configuration specify one or more measurement quantities and filtering coefficients for measurements associated with the specific RAT (Fig.4-5 [0124]-[0125], the measurement report/measurement parameters in the quantity configuration defines/specifies the measurement filtering configuration for periodical reporting of that measurement and configured for different measurement quantities and different filter coefficients (i.e., updated measurement parameters) for different RS types and for measurements per cell and per beam associated with the specific RAT).

Regarding claim 18, Orsino and Hong disclosed all the elements of claim 10 as stated above wherein Orsino further discloses perform one or more measurements for the one or more measurement identities that are associated with the specific RAT based at least in part on the one or more updated measurement parameters indicated in the quantity configuration (Fig.4-5 [0124]-[0125], a list of the one or more measurement identities for performing one or more measurements that are associated with the specific RAT based at least in part on the measurement filtering configuration for periodical reporting of that measurement and configured for different measurement quantities and different filter coefficients (i.e., updated measurement parameters) for different RS types and for measurements per cell and per beam).

Regarding claim 19, Orsino discloses wherein an apparatus for wireless communication (Fig.1 [0043]-[0044], wireless devices 112-1 through 112-5 are referred to an apparatus performing a method of wireless communication), comprising:
means for receiving, from a base station, a quantity configuration indicating one
or more updated measurement parameters for a specific radio access technology (RAT) (Fig.4-5 [0235]-[0240], the apparatus is for receiving quantityConfig/quantity configuration including parameters within VarMeasConfig/updated measurement parameters for each RAT radio access technology and Fig.4-5 [0124]-[0125], the measurement report/ measurement parameters in the quantity configuration defines/specifies the measurement filtering configuration for periodical reporting of that measurement and configured for different measurement quantities and different filter coefficients (i.e., updated measurement parameters) for different RS types and for measurements per cell and per beam associated with the each specific RAT);
and
means for removing, from a measurement report list, only measurement reporting entries for one or more measurement identities that are associated with the
specific RAT (Fig.4-5 [0235]-[0240], the apparatus is for moving the measurement reporting entry for each measId/measurement identities included in the measIdList within VarMeasReportList that are associated with each of RAT).
	Even though Orsino discloses wherein means for receiving, from a base station, a quantity configuration indicating one or more updated measurement parameters for a specific radio access technology (RAT) but Orsino does not specifically disclose the claim language of “updated measurement parameters”, in the same field of endeavor, Hong teaches wherein means for receiving, from a base station, a quantity configuration indicating one or more updated measurement parameters for a specific radio access technology (RAT) (Fig.1 [0032], the UE 110 is measuring/receiving signal quality sequentially for all or at least some of the measurement candidates updated in the measurement list/ updated measurement parameters and Fig.1 [0027], the measurement list including candidate frequency for measurement in the UE for specific radio access technology (RAT), the frequency of the at least one RAT different from that of UTRA frequencies, GERAN frequencies, HRPD frequencies).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino to incorporate the teaching of Hong in order to provide for reducing the power consumption. 	                                                      	                      	                    	It would have been beneficial to measure signal quality for all or at least some of measurement candidates in the measurement list in the connection mode. According to an example embodiment of the present disclosure, signal quality may be measured sequentially and independent of the measurement period and/or order determined for all or at least some of the measurement candidates updated in the measurement list as taught by Hong to have incorporated in the system of Orsino to provide for a rapid cell selection. (Hong, Fig.1 [0027], Fig.1 [0032] and Fig.1&6 [0043])

Regarding claim 25, Orsino discloses wherein a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions (Fig.13-15 [0558]-[0561], a non-transitory computer-readable medium such as memory storing a set of instructions for wireless communication) comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE) (Fig.15 [0561], processors 1502 is executing the one or more instructions in the memory 1504), cause the UE to:
receive, from a base station, a quantity configuration indicating one or more updated measurement parameters for a specific radio access technology (RAT) (Fig.4-5 [0235]-[0240], the UE shall receive quantityConfig/quantity configuration including parameters within VarMeasConfig/updated measurement parameters for each RAT radio access technology and Fig.4-5 [0124]-[0125], the measurement report/ measurement parameters in the quantity configuration defines/specifies the measurement filtering configuration for periodical reporting of that measurement and configured for different measurement quantities and different filter coefficients (i.e., updated measurement parameters) for different RS types and for measurements per cell and per beam associated with the each specific RAT); and
remove, from a measurement report list, only measurement reporting entries for one or more measurement identities that are associated with the specific RAT (Fig.4-5 [0235]-[0240], the UE shall remove the measurement reporting entry for each measId/ measurement identities included in the measIdList within VarMeasReportList that are associated with each of RAT).
	Even though Orsino discloses wherein receive, from a base station, a quantity configuration indicating one or more updated measurement parameters for a specific radio access technology (RAT) but Orsino does not specifically disclose the claim language of “updated measurement parameters”, in the same field of endeavor, Hong teaches wherein receive, from a base station, a quantity configuration indicating one or
more updated measurement parameters for a specific radio access technology (RAT) (Fig.1 [0032], the UE 110 is measuring/receiving signal quality sequentially for all or at least some of the measurement candidates updated in the measurement list/ updated measurement parameters and Fig.1 [0027], the measurement list including candidate frequency for measurement in the UE for specific radio access technology (RAT), the frequency of the at least one RAT different from that of UTRA frequencies, GERAN frequencies, HRPD frequencies).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino to incorporate the teaching of Hong in order to provide for reducing the power consumption.	                                                      	                      	                               	It would have been beneficial to measure signal quality for all or at least some of measurement candidates in the measurement list in the connection mode. According to an example embodiment of the present disclosure, signal quality may be measured sequentially and independent of the measurement period and/or order determined for all or at least some of the measurement candidates updated in the measurement list as taught by Hong to have incorporated in the system of Orsino to provide for a rapid cell selection. (Hong, Fig.1 [0027], Fig.1 [0032] and Fig.1&6 [0043])


Claims 2, 11, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Orsino et al. [hereinafter as Orsino], US 2022/0132348 A1 in view of Hong et al. [hereinafter as Hong], US 2017/0251389 A1 further in view of Deshpande et al. [hereinafter as Deshpande], US 2009/0305699 A1. 
Regarding claim 2, Orsino and Hong disclosed all the elements of claim 1 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein refraining from removing, from the measurement report list, any measurement reporting entries for one or more measurement identities that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Deshpande teaches wherein refraining from removing, from the measurement report list, any measurement reporting entries for one or more measurement identities that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.5-6 [0068], mobile device 206 can refrain from removing the selected base station from allowed CSG list 218).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Deshpande in order to enable prioritizing selection of base stations.	                                                      	                      	It would have been beneficial to refrain from removing the selected base station from allowed CSG list 218 and can start a configurable timer to avoid reselecting such base station as taught by Deshpande to have incorporated in the system of Orsino and Hong to provide for utilizing Closed Subscriber Group (CSG) related information in a wireless communication environment. (Deshpande, Fig.5-6 [0068] and Fig.12 [0135])

Regarding claim 11, Orsino and Hong disclosed all the elements of claim 10 as stated above.
	However, Orsino and Hong does not explicitly disclose wherein refrain from removing, from the measurement report list, any measurement reporting entries for one or more measurement identities that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Deshpande teaches wherein refrain from removing, from the measurement report list, any measurement reporting entries for one or more measurement identities that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.5-6 [0068], mobile device 206 can refrain from removing the selected base station from allowed CSG list 218).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Deshpande in order to enable prioritizing selection of base stations.	                                                      	                      	It would have been beneficial to refrain from removing the selected base station from allowed CSG list 218 and can start a configurable timer to avoid reselecting such base station as taught by Deshpande to have incorporated in the system of Orsino and Hong to provide for utilizing Closed Subscriber Group (CSG) related information in a wireless communication environment. (Deshpande, Fig.5-6 [0068] and Fig.12 [0135])

Regarding claim 20, Orsino and Hong disclosed all the elements of claim 19 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein means for refraining from removing, from the measurement report list, any measurement reporting entries for one or more measurement identities that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Deshpande teaches wherein means for refraining from removing, from the measurement report list, any measurement reporting entries for one or more measurement identities that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.5-6 [0068], mobile device 206 can refrain from removing the selected base station from allowed CSG list 218).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Deshpande in order to enable prioritizing selection of base stations.	                                                      	                      	It would have been beneficial to refrain from removing the selected base station from allowed CSG list 218 and can start a configurable timer to avoid reselecting such base station as taught by Deshpande to have incorporated in the system of Orsino and Hong to provide for utilizing Closed Subscriber Group (CSG) related information in a wireless communication environment. (Deshpande, Fig.5-6 [0068] and Fig.12 [0135])

Regarding claim 26, Orsino and Hong disclosed all the elements of claim 25 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein refrain from removing, from the measurement report list, any measurement reporting entries for one or more measurement identities that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Deshpande teaches wherein refrain from removing, from the measurement report list, any measurement reporting entries for one or more measurement identities that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.5-6 [0068], mobile device 206 can refrain from removing the selected base station from allowed CSG list 218).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Deshpande in order to enable prioritizing selection of base stations.	                                                      	                      	It would have been beneficial to refrain from removing the selected base station from allowed CSG list 218 and can start a configurable timer to avoid reselecting such base station as taught by Deshpande to have incorporated in the system of Orsino and Hong to provide for utilizing Closed Subscriber Group (CSG) related information in a wireless communication environment. (Deshpande, Fig.5-6 [0068] and Fig.12 [0135])



Claims 3-5, 12-14, 21-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Orsino et al. [hereinafter as Orsino], US 2022/0132348 A1 in view of Hong et al. [hereinafter as Hong], US 2017/0251389 A1 further in view of Wang et al. [hereinafter as Wang], US 2022/0183080 A1. 
Regarding claim 3, Orsino and Hong disclosed all the elements of claim 1 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein refraining from stopping a reporting timer that is running for any measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Wang teaches wherein refraining from stopping a reporting timer that is running for any measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.4 [0088], refraining from stopping the timer in the action 402, the wireless device 130 enables to reduce the probability of a reception failure occurring and Fig.6 [0178], the wireless device 130 refrains from stopping the timer, and continues monitoring, according to Action 403 both, the PDCCH for further random access response messages from the network node 110 addressed to the RA-RNTI, and the PDCCH, addressed to the TC-RNTI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Wang in order to improve the handling of a random access procedure in a wireless communications network.                                  	It would have been beneficial to refrain from stopping the timer, and continues monitoring, according to Action 403 both, the PDCCH for further random access response messages from the network node 110 addressed to the RA-RNTI, and the PDCCH, addressed to the TC-RNTI as taught by Wang to have incorporated in the system of Orsino and Hong to improve  the latency and thereby provide benefits such as reduced user waiting time, better responsiveness and extended battery lifetime. (Wang, Fig.4 [0088], Fig.6 [0178] and Fig.14 [0371])

Regarding claim 4, Orsino, Hong and Wang disclosed all the elements of claim 3 as stated above wherein Orsino further discloses the reporting timer is a periodic reporting timer for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration (Fig.4-5 [0235]-[0240], the reporting timer is a periodical reporting timer or timer T321 for the measId/measurement identities that are associated with the RAT other than the specific RAT associated with the quantityConfig/quantity configuration).

Regarding claim 5, Orsino, Hong and Wang disclosed all the elements of claim 3 as stated above wherein Orsino further discloses the reporting timer is associated with reporting a measurement for a cell global identity (CGI) or a measurement for a system frame number and frame timing difference (SFTD) for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration (Fig.4-5 [0134]-[0136], the reporting timer is associated with reporting a measurement for a cell global identity (CGI) for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration and Fig.4-5 [0181], the measId/ measurement identities that are associated with the RAT other than the specific RAT associated with the quantityConfig/quantity configuration).

Regarding claim 12, Orsino and Hong disclosed all the elements of claim 10 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein refrain from stopping a reporting timer that is running for any measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Wang teaches wherein refrain from stopping a reporting timer that is running for any measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.4 [0088], refraining from stopping the timer in the action 402, the wireless device 130 enables to reduce the probability of a reception failure occurring and Fig.6 [0178], the wireless device 130 refrains from stopping the timer, and continues monitoring, according to Action 403 both, the PDCCH for further random access response messages from the network node 110 addressed to the RA-RNTI, and the PDCCH, addressed to the TC-RNTI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Wang in order to improve the handling of a random access procedure in a wireless communications network.                                  	It would have been beneficial to refrain from stopping the timer, and continues monitoring, according to Action 403 both, the PDCCH for further random access response messages from the network node 110 addressed to the RA-RNTI, and the PDCCH, addressed to the TC-RNTI as taught by Wang to have incorporated in the system of Orsino and Hong to improve  the latency and thereby provide benefits such as reduced user waiting time, better responsiveness and extended battery lifetime. (Wang, Fig.4 [0088], Fig.6 [0178] and Fig.14 [0371])

Regarding claim 13, Orsino, Hong and Wang disclosed all the elements of claim 12 as stated above wherein Orsino further discloses the reporting timer is a periodic reporting timer for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration (Fig.4-5 [0235]-[0240], the reporting timer is a periodical reporting timer or timer T321 for the measId/measurement identities that are associated with the RAT other than the specific RAT associated with the quantityConfig/quantity configuration).

Regarding claim 14, Orsino, Hong and Wang disclosed all the elements of claim 12 as stated above wherein Orsino further discloses the reporting timer is associated with reporting a measurement for a cell global identity (CGI) or a measurement for a system frame number and frame timing difference (SFTD) for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration (Fig.4-5 [0134]-[0136], the reporting timer is associated with reporting a measurement for a cell global identity (CGI) for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration and Fig.4-5 [0181], the measId/measurement identities that are associated with the RAT other than the specific RAT associated with the quantityConfig/quantity configuration).

Regarding claim 21, Orsino and Hong disclosed all the elements of claim 19 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein means for refraining from stopping a reporting timer that is running for any measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Wang teaches wherein means for refraining from stopping a reporting timer that is running for any measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.4 [0088], refraining from stopping the timer in the action 402, the wireless device 130 enables to reduce the probability of a reception failure occurring and Fig.6 [0178], the wireless device 130 refrains from stopping the timer, and continues monitoring, according to Action 403 both, the PDCCH for further random access response messages from the network node 110 addressed to the RA-RNTI, and the PDCCH, addressed to the TC-RNTI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Wang in order to improve the handling of a random access procedure in a wireless communications network.                                  	It would have been beneficial to refrain from stopping the timer, and continues monitoring, according to Action 403 both, the PDCCH for further random access response messages from the network node 110 addressed to the RA-RNTI, and the PDCCH, addressed to the TC-RNTI as taught by Wang to have incorporated in the system of Orsino and Hong to improve  the latency and thereby provide benefits such as reduced user waiting time, better responsiveness and extended battery lifetime. (Wang, Fig.4 [0088], Fig.6 [0178] and Fig.14 [0371])

Regarding claim 22, Orsino, Hong and Wang disclosed all the elements of claim 21 as stated above wherein Orsino further discloses the reporting timer is a periodic reporting timer for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration (Fig.4-5 [0235]-[0240], the reporting timer is a periodical reporting timer or timer T321 for the measId/measurement identities that are associated with the RAT other than the specific RAT associated with the quantityConfig/quantity configuration).

Regarding claim 23, Orsino, Hong and Wang disclosed all the elements of claim 21 as stated above wherein Orsino further discloses the reporting timer is associated with reporting a measurement for a cell global identity (CGI) or a measurement for a system frame number and frame timing difference (SFTD) for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration (Fig.4-5 [0134]-[0136], the reporting timer is associated with reporting a measurement for a cell global identity (CGI) for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration and Fig.4-5 [0181], the measId/ measurement identities that are associated with the RAT other than the specific RAT associated with the quantityConfig/quantity configuration).

Regarding claim 27, Orsino and Hong disclosed all the elements of claim 25 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein refrain from stopping a reporting timer that is running for any measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Wang teaches wherein refrain from stopping a reporting timer that is running for any measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.4 [0088], refraining from stopping the timer in the action 402, the wireless device 130 enables to reduce the probability of a reception failure occurring and Fig.6 [0178], the wireless device 130 refrains from stopping the timer, and continues monitoring, according to Action 403 both, the PDCCH for further random access response messages from the network node 110 addressed to the RA-RNTI, and the PDCCH, addressed to the TC-RNTI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Wang in order to improve the handling of a random access procedure in a wireless communications network.                                  	It would have been beneficial to refrain from stopping the timer, and continues monitoring, according to Action 403 both, the PDCCH for further random access response messages from the network node 110 addressed to the RA-RNTI, and the PDCCH, addressed to the TC-RNTI as taught by Wang to have incorporated in the system of Orsino and Hong to improve  the latency and thereby provide benefits such as reduced user waiting time, better responsiveness and extended battery lifetime. (Wang, Fig.4 [0088], Fig.6 [0178] and Fig.14 [0371])

Regarding claim 28, Orsino, Hong and Wang disclosed all the elements of claim 27  as stated above wherein Orsino further discloses the reporting timer is a periodic reporting timer for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration (Fig.4-5 [0235]-[0240], the reporting timer is a periodical reporting timer or timer T321 for the measId/measurement identities that are associated with the RAT other than the specific RAT associated with the quantityConfig/quantity configuration).

Regarding claim 29, Orsino, Hong and Wang disclosed all the elements of claim 27 as stated above wherein Orsino further discloses the reporting timer is associated with reporting a measurement for a cell global identity (CGI) or a measurement for a system frame number and frame timing difference (SFTD) for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration (Fig.4-5 [0134]-[0136], the reporting timer is associated with reporting a measurement for a cell global identity (CGI) for the measurement identities that are associated with the RAT other than the specific RAT associated with the quantity configuration and Fig.4-5 [0181], the measId/ measurement identities that are associated with the RAT other than the specific RAT associated with the quantityConfig/quantity configuration).


Claims 6, 15, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Orsino et al. [hereinafter as Orsino], US 2022/0132348 A1 in view of Hong et al. [hereinafter as Hong], US 2017/0251389 A1 further in view of Van Der Zee et al. [hereinafter as Van Der Zee], US 2020/0221354 A1. 
Regarding claim 6, Orsino and Hong disclosed all the elements of claim 1 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein refraining from resetting information associated with one or more measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Van Der Zee teaches wherein refraining from resetting information associated with one or more measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.3 [0084], the wireless device 130 may refrain from resetting the strongest signal value of the first signal measured after the last cell selection or reselection to the lower value; Fig.3 [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Van Der Zee in order to provide for the highest signal strength.                                  	                                                                	It would have been beneficial to refrain from resetting the strongest signal value of the first signal measured after the last cell selection or reselection to the lower value as taught by Van Der Zee to have incorporated in the system of Orsino and Hong to improve the handling of cell selection and reselection in a wireless communications network. (Van Der Zee, Fig.1 [0017], Fig.3 [0084] and Fig.3 [0086])

Regarding claim 15, Orsino and Hong disclosed all the elements of claim 10 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein refrain from resetting information associated with one or more measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Van Der Zee teaches wherein refrain from resetting information associated with one or more measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.3 [0084], the wireless device 130 may refrain from resetting the strongest signal value of the first signal measured after the last cell selection or reselection to the lower value; Fig.3 [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Van Der Zee in order to provide for the highest signal strength.                                  	                                                                	It would have been beneficial to refrain from resetting the strongest signal value of the first signal measured after the last cell selection or reselection to the lower value as taught by Van Der Zee to have incorporated in the system of Orsino and Hong to improve the handling of cell selection and reselection in a wireless communications network. (Van Der Zee, Fig.1 [0017], Fig.3 [0084] and Fig.3 [0086])

Regarding claim 24, Orsino and Hong disclosed all the elements of claim 19 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein mean for refraining from resetting information associated with one or more measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Van Der Zee teaches wherein mean for refraining from resetting information associated with one or more measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.3 [0084], the wireless device 130 may refrain from resetting the strongest signal value of the first signal measured after the last cell selection or reselection to the lower value; Fig.3 [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Van Der Zee in order to provide for the highest signal strength.                                  	                                                                	It would have been beneficial to refrain from resetting the strongest signal value of the first signal measured after the last cell selection or reselection to the lower value as taught by Van Der Zee to have incorporated in the system of Orsino and Hong to improve the handling of cell selection and reselection in a wireless communications network. (Van Der Zee, Fig.1 [0017], Fig.3 [0084] and Fig.3 [0086])

Regarding claim 30, Orsino and Hong disclosed all the elements of claim 25 as stated above. 
	However, Orsino and Hong does not explicitly disclose wherein refrain from resetting information associated with one or more measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration.
	In the same field of endeavor, Van Der Zee teaches wherein refrain from resetting information associated with one or more measurement identities in the measurement report list that are associated with a RAT other than the specific RAT associated with the quantity configuration (Fig.3 [0084], the wireless device 130 may refrain from resetting  the strongest signal value of the first signal measured after the last cell selection or reselection to the lower value; Fig.3 [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Orsino and Hong to incorporate the teaching of Van Der Zee in order to provide for the highest signal strength.                                  	                                                                	It would have been beneficial to refrain from resetting the strongest signal value of the first signal measured after the last cell selection or reselection to the lower value as taught by Van Der Zee to have incorporated in the system of Orsino and Hong to improve the handling of cell selection and reselection in a wireless communications network. (Van Der Zee, Fig.1 [0017], Fig.3 [0084] and Fig.3 [0086])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teyeb et al. (Pub. No.: US 2022/0264383 A1) teaches Implicit Indication of Centralized Unit (CU) Integrated Access Backhaul (IAB) Capability.

Ahlstrom et al. (Pub. No.: US 2020/0092738 A1) teaches Cell Global Identifier Reporting in a Wireless Communication System.

Hayashi et al. (Pub. No.: US 2018/0227838 A1) teaches Terminal Device, Base Station Device, and Communication Method.

Da Silva (Pub. No.: US 2022/0264397 A1) teaches Conditional Handover Upon Measurement Configuration Modification.

Tsuboi et al. (Pub. No.: US 2022/0038929 A1) teaches Terminal Device, base Station Device, Method and Integrated Circuit.

Kwak et al. (Pub. No.: US 2022/0167225 A1) teaches Electronic Device Performing Handover and Method for Operating Thereof.

Axmon et al. (Pub. No.: US 2018/0167836 A1) teaches Method for Handling Simultaneous Measurement Signaling and Data Communication, Network Node, Wireless Device, Computer Programs and Computer Program Products. 

Dandra et al. (Pub. No.: US 2020/0214068 A1) teaches Methods and User Equipment for Recovering from Issues of Connectivity between a PLMN and a UE.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414